DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Applicants’ Admitted Prior Art (AAPA) . 

4.	 Regarding to claim 1, AAPA [as described on page 1 lines 7- page 2 line 24 of the specification of the instant applicant and can be seen from Figures 6-8 of the drawings of the instant application] discloses a machine tool (80, as can be seen from Figures 6-8 of the drawings of the instant application) comprising: a machine body (81, as can be seen from Figure 6 of the drawings of the instant application) having a workpiece mount (83, as can be seen from Figure 6 of the drawings of the instant application); a driving assembly (84, as can be seen from Figure 6 of the drawings of the instant application) having a first holding base (841, as can be seen from Figure 6 of the drawings of the instant application)  and a second holding base (842, as can be seen from Figure 6 of the drawings of the instant application) mounted securely on the machine body (81) and spaced from each other [as can be seen from Figure 6 of the drawings of the instant application]; a threaded rod (843, as can be seen from Figure 6 of the drawings of the instant application) formed as a single part and comprising a driving thread segment (8431, as can be seen from Figure 7-8 of the drawings of the instant application)  having a first end (84311, as can be seen from Figure 7 of the drawings of the instant application) and a second end (84312, as can be seen from Figure 7 of the drawings of the instant application) opposite the first end (84311) [as can be seen from Figure 6-8 of the drawings of the instant application]; a first assembling segment (FAS, as can be seen from Figure 7 of the drawings of the instant application as well as can be seen from Figure 1 below which is an annotated version of Figure 7 of the drawings of the instant application displaying elements for clarity)  co-axially formed on and protruding from the first end (84311) of the driving thread segment (8431) and connected rotatably with the first holding base (841) [as can be seen from Figure 7 of the drawings of the instant application]; and a second assembling segment  (SAS, as can be seen from Figure 8 of the drawings of the instant application as well as can be seen from Figure 2 below which is an annotated version of Figure 8 of the drawings of the instant application displaying elements for clarity)  co-axially formed on and protruding from the second end (84312) of the driving thread segment (8431) [as can be seen from Figure 8 of the drawings of the instant application], extending toward the workpiece mount (83) [as can be seen from Figure 8 of the drawings of the instant application], and connected rotatably with the second holding base(842); a moving base (844, as can be seen from Figure 7 of the drawings of the instant application) mounted around and screwed with the driving thread segment (8431) and being reciprocally moveable along the driving thread segment (8431), and a machining assembly (85, as can be seen from Figure 7 of the drawings of the instant application) mounted securely on the moving base (844) [as can be seen from Figures 6-8 of the drawings of the instant application].
AAPA discloses a thermal compensation gap (D, as can be seen from Figure 8 of the drawings of the instant application)) formed between the second end (84312) of the driving thread segment (8431) and the second holding base (842),  [as can be seen from Figure 7 of the drawings of the instant application], however does not explicitly disclose having a thermal compensation gap being formed between the first end of the driving thread segment (84312) and the first holding base (842) . However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the driving thread segment to include a thermal compensation gap between the first end of the driving thread segment and the first holding device, as a mere duplication of parts utilizing a well-known technique used for providing a margin for thermal compensation [as described on page 2 lines 2-18 of the specification and can be seen from Figure 8 of the drawings of the instant application]. 

Figure 1: Annotated version of Figure 7 of the drawings of the instant application displaying elements for clarity. 
    PNG
    media_image1.png
    1124
    955
    media_image1.png
    Greyscale


Figure 2: Annotated version of Figure 8 of the drawings of the instant application displaying elements for clarity.


    PNG
    media_image2.png
    1140
    956
    media_image2.png
    Greyscale



5.	 Regarding to Claim 2, AAPA discloses the machine tool (80) as claimed in claim 1, having a first assembling segment (FAS, Figure 1 above) and second assembling segment (SAS, Figure 2 above).  However, AAPA does not explicitly disclose  the second assembling segment having a length shorter than a length of the first assembling  segment. However, these limitations are directed solely to the change in size of the first and second segment.  One having ordinary skill in the art at the time of the invention would have selected the appropriate sized segments in order to manufacture a machine tool of a desirable size.  Furthermore, it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device." Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, changing the size of the segments does not change how the apparatus disclosed by AAPA would perform.  


6.	Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726